By the Court,
Belcher, J.:
The County Court did not exceed its jurisdiction in granting the defendants’ motion for a new trial. It had rendered judgment in the case, and had jurisdiction both of the subject matter and of the parties. The power to grant new trials has been considered, from a very early day, to be *314inherent in all Courts of superior jurisdiction; and in this State County Courts are declared to be Courts of that character. (Stats. 1863, p. 337, Sec. 37; Hahn, v. Kelly, 34 Cal. 391.) If Courts grant new trials in disregard of the statutory methods of procedure, it is error; but it cannot be said that for that reason there is a want of jurisdiction, and that their orders are, therefore, void.
In this case the order of the County Court granting the new trial was clearly erroneous. The paper of the 22d of March, which counsel for defendants call a motion and statement for new trial, and on which the order seems to have been made, was not a statement. It, in no respect, meets the statutory requirements. It contains no part of the evidence, nor a reference thereto, nor does it directly state any facts. Moreover, it was never, in any manner, certified to be correct.
But however erroneous the order may have been, it cannot be brought up for review by a writ of certiorari. The District Court was right, therefore, in denying the application for the writ, and its order is affirmed.